DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16746202 dated 17 June 2022, responding to the 17 March 2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 5, 8, and 15 have been amended, and claims 4 and 18-19 have been canceled.
Applicant’s arguments regarding the prior art rejections of claims 1-14 as presented in the previous Office action are considered moot in light of the new grounds of rejection.
The prior art rejections of claims 15-20 as presented in the previous Office action have been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-3, 5-17, and 20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 6-7 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 15 “wherein the commands issued include commands for opening the console of the VM and entering line commands into the console of the VM, and the line commands entered into the console of the VM are commands for executing tasks in the VM, the tasks including installing an operating system, configuring the operating system settings, running applications, and monitoring performance” in conjunction with the rest of the limitations of the claim, claims 16-17 and 20 depending upon claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Xianlei (U.S. 2018/0124051) (Hereinafter Wang) in view of Miller et al. (2006/0074618) (Hereinafter Miller), further in view of Nakamura et al. (U.S. 2005/0273781) (Hereinafter Nakamura – art made of record), and further in view of Petrov et al. (U.S. 2016/0285832) (Hereinafter Petrov – art made of record).
As per claim 1, Wang discloses a method of enabling remote access to a virtual machine (VM) running in a host and managed by a VM management server, from a remote computing device (see for example Wang, this limitation is disclosed such that VNC is used for providing remote control of a virtual machine; paragraph [0003]. The serving end of a VNC connection request from a user is a virtual machine on a server; paragraphs [0063], [0067]. The VNC connection is made to a console; paragraph [0076]), the method comprising:
in response to a request to access the console of the VM from the remote computing device, issuing a request for a first ticket, the first ticket including an identifier of the host in which the VM is running (see for example Wang, this limitation is disclosed such that there is a token in the connection request; paragraph [0023]);
upon receiving the first ticket, issuing a request for a second ticket to access a proxy server (see for example Wang, this limitation is disclosed such that a proxy server obtains the token in the connection request; paragraph [0023]. The proxy server is further configured to send challenge information and receive a second response value; paragraph [0025]); and
upon receiving the second ticket from the proxy server, transmitting a uniform resource locator (URL) identifying the proxy server and the second ticket to the remote computing device (see for example Wang, this limitation is disclosed such that upon receiving the connection request from the client, the URL of the proxy server and the token in the VNC connection information is sent to the client; paragraph [0028]),
wherein the remote computing device accesses through the URL and the proxy server (see for example Wang, this limitation is disclosed such that the client is operable to establish a connection to the proxy server according to the URL of the proxy server and the token; paragraphs [0028], [0063]).
Although Wang discloses the limitation wherein the remote computing device accesses through the URL and the proxy server, Wang does not explicitly teach that a remote computing device accesses a console of a VM.
However, Miller discloses that a remote computing device accesses a console of a VM (see for example Miller, this limitation is disclosed such that a web interface is provided for administration and virtual machine remote console utility (VMRC, console interface) for each of a plurality of virtual machines. These tools are used to remotely access a virtual [machine] environment from a single machine; paragraph [0097]. The VMs are hosted on a physical machine; paragraph [0036]).
Wang in view of Miller is analogous art because they are from the same field of endeavor, remote access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang by connecting to a virtual machine console as taught by Miller because it would enhance the teaching of Wang with a known tool, the virtual machine remote console utility, that can be used remotely to enable direct access to a virtual environment (as suggested by Miller, see for example paragraph [0097]).
Although Wang in view of Miller discloses in response to a request to access the console of the VM from the remote computing device, issuing a request for a first ticket, the first ticket including an identifier of the host in which the VM is running, and upon receiving the first ticket, issuing a request for a second ticket to access a proxy server, Wang in view of Miller does not explicitly teach issuing a request for a first ticket to a host, and receiving the first tick from the host.
However, Nakamura discloses issuing a request for a first ticket to a host, and receiving the first ticket from the host (see for example Nakamura, this limitation is disclosed such that a local host requests a certificate authority host to transmit a user key (i.e. issuing a request for a first ticket to a host). In response, the certificate authority host returns the user key to the local host (i.e. local host receives the first ticket from the certificate authority host); paragraph [0106]).
Wang in view of Miller is analogous art with Nakamura because they are from the same field of endeavor, remote access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang in view of Miller by requesting and receiving a key from a host as taught by Nakamura because it would enhance the teaching of Wang in view of Miller with an effective means of authenticating connection requests (as suggested by Nakamura, see for example paragraphs [0114]-[0115]).
Although Wang in view of Miller, further in view of Nakamura discloses upon receiving a first ticket from a host, issuing a request for a second ticket to access a proxy server…, wherein a remote computing device accesses a console of a VM through a URL and the proxy server, Wang in view of Miller does not explicitly teach issuing a request for a second ticket to access a proxy server to the proxy server, wherein the request for the second ticket includes a first ticket, and the proxy server identifies the host of the VM using the first ticket associated with the second ticket.
However, Petrov discloses issuing a request for a second ticket to access a proxy server to the proxy server, wherein the request for the second ticket includes a first ticket (see for example Petrov, this limitation is disclosed such that a request for secure remote consumption of a platform service instantiated on an application VM is received by a proxy server, the request received from an application and including an identification (i.e. includes a first ticket). Access to the platform service via the proxy server requires a certificate provided by the proxy server (i.e. a request to the proxy server for access to a platform service is a request for the proxy server certificate, a “second ticket”, inclusive); paragraph [0025]), and 
the proxy server identifies the host of the VM using the first ticket associated with the second ticket (see for example Petrov, this limitation is disclosed such that the proxy server searches a service catalog for the real network address of the platform service instantiated on VM, using the identification provided by the requesting application. The proxy server then provides the certificate, which is generated based on a public key describing the identified platform service, in a second generated request to the platform service at the determined real network address; paragraph [0025]).
Wang in view of Miller, further in view of Nakamura is analogous art with Petrov because they are from the same field of endeavor, remote access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang in view of Miller, further in view of Nakamura by requesting access to a platform VM via a proxy server and its certificate as taught by Petrov because it would enhance the teaching of Wang in view of Miller, further in view of Nakamura with an effective means of authorizing access requests for consumption provided by a service platform (as suggested by Petrov, see for example paragraph [0025]).
As per claim 2, Wang in view of Miller, further in view of Nakamura, and further in view of Petrov discloses the method of claim 1, wherein the URL includes a public IP address of the proxy server (see for example Wang, this limitation is disclosed such that the URL of the proxy server includes IP address information; paragraph [0028]).
As per claim 3, Wang in view of Miller, further in view of Nakamura, and further in view of Petrov discloses the method of claim 2, wherein the URL is a WebSocket URL having a first end to which a WebSocket connection is established with the remote computing device and a second end to which a public interface of the proxy server is connected (see for example Wang, this limitation is disclosed such that the WEBSOCKET protocol is used; paragraph [0067]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2018/0124051) in view of Miller (2006/0074618), further in view of Nakamura (U.S. 2005/0273781), further in view of Petrov (U.S. 2016/0285832) as applied to claim 3 above, and further in view of Hussain et al. (U.S. 10,645,172) (Hereinafter Hussain).
As per claim 5, Wang in view of Miller, further in view of Nakamura, and further in view of Petrov discloses the method of claim 3 (see rejection of claim 3 above), wherein the remote computing device issues commands via the WebSocket URL (see for example Wang, this limitation is disclosed such that the WEBSOCKET protocol is used; paragraph [0067]), but does not explicitly teach opening a console of a VM and entering line commands into the console of the VM.
However, Hussain discloses opening a console of a VM and entering line commands into the console of the VM (see for example Hussain, this limitation is disclosed such that a remote desktop application opens an SSH console to a computing instance and uses a command line interface; col.7 lines {21}-{50}).
Wang in view of Miller, further in view of Nakamura, and further in view of Petrov is analogous art with Hussain because they are from the same field of endeavor, remote access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang in view of Miller, further in view of Nakamura, and further in view of Petrov by opening and interacting with a command line terminal console as taught by Hussain because it would enhance the teaching of Wang in view of Miller, further in view of Nakamura, and further in view of Petrov with an effective means of overcoming difficulties with interacting with remote computing instances (as suggested by Hussain, see for example col.7 lines {21}-{50}).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2018/0124051) in view of Frederick et al. (U.S. 2020/0280846) (Hereinafter Frederick), further in view of Ramarathinam et al. (U.S. 2012/0096271) (Hereinafter Ramarathinam), further in view of Petrov (U.S. 2016/0285832), and further in view of Yang et al. (U.S. 9,225,661) (Hereinafter Yang – art made of record).
As per claim 8, Wang discloses a method of enabling remote access to a console of a virtual machine (VM) running in a host and managed by a VM management server, from a remote computing device (see for example Wang, this limitation is disclosed such that VNC is used for providing remote control of a virtual machine; paragraph [0003]. The serving end of a VNC connection request from a user is a virtual machine on a server; paragraphs [0063], [0067]. The VNC connection is made to a console; paragraph [0076]), the method comprising: 
in response to a request to access a proxy server through which the console of the VM is accessed from the remote computing device, wherein the request includes a first ticket including an identifier of the host in which the VM is running, returning a second ticket that permits access to the proxy server (see for example Wang, this limitation is disclosed such that there is a token in the connection request; paragraph [0023]. A proxy server obtains the token in the connection request; paragraph [0023]. The proxy server is further configured to send challenge information and receive a second response value; paragraph [0025]. Upon receiving the connection request from the client, the URL of the proxy server and the token in the VNC connection information is sent to the client; paragraph [0028]).
Wang does not explicitly teach mapping a first ticket to a second ticket, and verifying that a third ticket transmitted by a remote computing device matches the second ticket
However, Frederick discloses mapping a first ticket to a second ticket (see for example Frederick, this limitation is disclosed such that an extension of OAuth allows for linking a first partner actor and its first authorization by sending a second token that also includes a first token to the first actor partner (i.e. including a first token in a second token discloses “mapping…first ticket to…second ticket”); paragraphs [0006]-[0007]); and 
verifying that a third ticket transmitted by a remote computing device matches the second ticket (see for example Frederick, this limitation is disclosed such that a third authorization request sends a third token that also comprises the second token and identifies a first partner actor and second partner actor, providing permissions in the complex token that can verified; paragraphs [0006]-[0007]).
Wang in view of Frederick is analogous art because they are from the same field of endeavor, remote access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang by including initial tokens in other tokens to link entities as taught by Frederick because it would enhance the teaching of Wang with an effective means of providing a union or intersection of permissions for a subject client (as suggested by Frederick, see for example paragraph [0008]).
Although Wang in view of Frederick discloses verifying that a third ticket transmitted by a remote computing device matches the second ticket, Wang in view of Frederick does not explicitly teach upon verifying, forwarding mouse, keyboard, and screen (MKS) traffic from a remote computing device to a host and forwarding MKS traffic from the host to the remote computing device
However, Ramarathinam discloses upon verifying, forwarding mouse, keyboard, and screen (MKS) traffic from the remote computing device to the host and forwarding MKS traffic from the host to the remote computing device (see for example Ramarathinam, this limitation is disclosed such that when a client requests a remote desktop, the client is authorized with a virtualization host and once authorized, user screen, keyboard, and mouse output is collected and forwarded with an intermediary on the host to the remote desktop; paragraphs [0052], [0103]).
Wang in view of Frederick is analogous art with Ramarathinam because they are from the same field of endeavor, remote access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang in view of Frederick by forwarding authorized mouse, keyboard, and screen output through an intermediary as taught by Ramarathinam because it would enhance the teaching of Wang in view of Frederick with an effective means of securing services at a virtualization host (as suggested by Ramarathinam, see for example paragraph [0148]).
Although Wang in view of Frederick, further in view of Ramarathinam discloses in response to a request to access a proxy server through which the console of the VM is accessed from the remote computing device, wherein the request includes a first ticket including an identifier of the host in which the VM is running, returning a second ticket that permits access to the proxy server, mapping a first ticket to a second ticket, and upon verifying that a third ticket transmitted by a remote computing device matches the second ticket, forwarding mouse, keyboard, and screen (MKS) traffic from the remote computing device to the host and forwarding MKS traffic from the host to the remote computing device, Wang in view of Frederick, further in view of Ramarathinam does not explicitly teach identifying a host using a first ticket that is mapped to the second ticket.
However, Petrov discloses identifying a host using a first ticket that is mapped to the second ticket (see for example Petrov, this limitation is disclosed such that a request for secure remote consumption of a platform service instantiated on an application VM is received by a proxy server, the request received from an application and including an identification (i.e. includes a first ticket). Access to the platform service via the proxy server requires a certificate provided by the proxy server (i.e. a request to the proxy server for access to a platform service is a request for the proxy server certificate, a “second ticket”, inclusive). The proxy server searches a service catalog for the real network address of the platform service instantiated on VM, using the identification provided by the requesting application. The proxy server then provides the certificate, which is generated based on a public key describing the identified platform service, in a second generated request to the platform service at the determined real network address; paragraph [0025]), and 
Wang in view of Frederick, further in view of Ramarathinam is analogous art with Petrov because they are from the same field of endeavor, remote access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang in view of Frederick, further in view of Ramarathinam by requesting access to a platform VM via a proxy server and its certificate as taught by Petrov because it would enhance the teaching of Wang in view of Frederick, further in view of Ramarathinam with an effective means of authorizing access requests for consumption provided by a service platform (as suggested by Petrov, see for example paragraph [0025]).
Although Wang in view of Frederick, further in view of Ramarathinam, further in view pf Petrov discloses in response to a request from a VM management server to access a proxy server, returning a second ticket that permits access to the proxy server to the VM management server, Wang in view of Frederick, further in view of Ramarathinam does not explicitly teach in response to a request from a VM management server to access a proxy server, permitting access to the proxy server to the VM management server.
However, Yang discloses in response to a request from a VM management server to access a proxy server, permitting access to the proxy server to the VM management server (see for example Yang, this limitation is disclosed such that a browser requests access to a proxy server for a target virtual machine instance via a management server (i.e. VM management server); col.20 lines {10}-{22}. Requested access is connected through the proxy server; col.19 line {56} – col.20 line {9}).
Wang in view of Frederick, further in view of Ramarathinam, further in view of Petrov is analogous art with Yang because they are from the same field of endeavor, remote access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang in view of Frederick, further in view of Ramarathinam, further in view of Petrov by requesting access to a proxy server using a VM management server as taught by Yang because it would enhance the teaching of Wang in view of Frederick, further in view of Ramarathinam, further in view of Petrov with an effective means of verifying customer or administrator credentials to determine whether a requested virtual machine is available for access (as suggested by Yang, see for example col.20 lines {10}-{22}).
As per claim 9, Wang in view of Frederick, further in view of Ramarathinam, further in view of Petrov, further in view of Yang discloses the method of claim 8, wherein said mapping includes storing the first ticket in association with the second ticket (see for example Frederick, this limitation is disclosed such that an extension of OAuth allows for linking a first partner actor and its first authorization by sending a second token that also includes a first token to the first actor partner (i.e. “storing the first ticket in association with the second ticket”); paragraphs [0006]-[0007]).
As per claim 10, Wang in view of Frederick, further in view of Ramarathinam, further in view of Petrov, further in view of Yang discloses the method of claim 9, further comprising: upon verifying that the second ticket matches the third ticket, extracting the identifier of the host from the first ticket that is stored in association with the second ticket (see for example Frederick, this limitation is disclosed such that entities and tokens in each delegation, as well as relationships between entities, are identified using auditing; paragraph [0027]).
As per claim 11, Wang in view of Frederick, further in view of Ramarathinam, further in view of Petrov, further in view of Yang discloses the method of claim 8, wherein the first ticket includes a WebSocket URL, which has a first end to which a WebSocket connection is established with the remote computing device and a second end to which a public interface of the proxy server is connected (see for example Wang, this limitation is disclosed such that the WEBSOCKET protocol is used; paragraph [0067]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196